Citation Nr: 1229091	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  05-08 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a skin disorder of the hands, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1962 to August 1966.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from October 2003 and February 2004 rating decisions of the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
This case was previously before the Board in May 2008, October 2009, and January 2011 and was remanded for additional development.  


FINDING OF FACT

The currently demonstrated neurogenic dermatitis of the upper extremities is shown to be due to the anxiety that as likely as not is due to the service-connected PTSD.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his skin disability manifested by neurogenic dermatitis of the upper extremities is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  

The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.

 
Merits of the claim

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The service treatment records show that the Veteran was rendered medical attention for a rash on his forearm in August 1964.  He was treated with hydrocortisone.  Another August 1964 record shows that he presented with a rash similar to poison ivy.  The examination reports from August 1966 and December 1967 indicated a normal clinical evaluation of the skin.  
 
In July 2003, the Veteran filed claims of service connection for a skin disorder of the hands and a generalized skin disorder.  A February 2004 rating decision denied the Veteran's claim for a skin disorder of the hands, finding no diagnosis of such a disorder.  

However, the RO noted records of a skin disorder of the arms and legs, but denied the claim on the basis that there was no evidence supporting a causal link between the skin condition and an event or incident of the Veteran's service.  

A VA examination in December 2004 found that the Veteran had a skin disorder that was "most consistent with excoriations, best described as scattered areas of erosions, some of which [were] linear and some milia. These [were] present over the arms and legs."  No specific diagnosis was made.  

In a January 2005 Statement of the Case, the RO denied service connection for a general skin disorder as not due to service or secondary to a service-connected disability.  The RO also denied service connection for a skin disorder of the hands, finding no diagnosis of a disorder.  

The Veteran underwent a VA examination in April 2005.  The examiner noted that service treatment records showed that the Veteran had been treated on multiple occasions for rashes of the hands, left forearm, chest, arms, back and face.  

The examiner then noted that the post-service treatment records showed that the Veteran developed an intermittent rash of the arms and legs.  He opined that as follows: "1. porphyria cutanea tarda [was] unlikely in this Veteran. 2. The in-service rash [was] difficult to ascertain given scant information but contact irritant versus contact allergic skin lesions should be entertained."  

A September 2005 treatment record showed the Veteran's skin had "many furuncles forearms, right shoulder, chest." Another September 2005 record revealed treatment for dermatitis of the arms.  It was assessed as photodermatitis, as it was only on the sun-exposed parts of his skin.

The Veteran submitted a lay statement from his wife in April 2006.  She stated that in 2000, the Veteran developed sores on the tops of his arms from the elbows down, and on the front of his legs from the knees down.  She further stated that, in 2002, the Veteran's hands started to become deformed and he was diagnosed with Dupuytrens.  

A March 2007 treatment record showed the Veteran had many furuncles of the forearms, right shoulder, and chest.  In May 2008, the Veteran sought treatment from a dermatologist.  

On examination, the dermatologist noted the Veteran had punched out excoriations with crusted lesions over the forearms and arms, primarily.  He diagnosed neurotic excoriations and secondary pyoderma.  A June 2008 follow-up record showed that the Veteran returned "dramatically improved, very few excoriations." 

The Veteran was afforded a VA examination in November 2009.  A physical examination showed lesions on nine percent of the Veteran's body surface, including his abdomen, lower legs and upper arms.  

The examiner stated that the etiology of the skin disability was indeterminate; however, he opined that the skin disability was not due to type 2 diabetes mellitus. He also stated that the skin condition was not caused by or the result of exposure to dioxin while in Vietnam as evidenced by normal laboratory findings.

The Veteran underwent a VA dermatology examination in July 2011.  The examiner diagnosed the Veteran with neurogenic dermatitis of the upper extremities. He opined that it was not likely the result of Agent Orange type 2 diabetes mellitus. 

The VA examiner also diagnosed the Veteran with dermopathy in the lower extremities that was likely related to the Agent Orange type 2 diabetes mellitus.  
	
Another VA examination was conducted in February 2012.  The examiner opined that the disorder was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  

As a rationale, the examiner stated that neurogenic dermatitis in the upper extremities (forearms) was not the likely result of diabetes mellitus, Type II and was more likely associated with anxiety.       

In reviewing the entire record, the Board finds the evidence to be in relative equipoise in showing that the current neurogenic dermatitis of the forearms is due to nervous manifestations that as likely as not are attributable to the service-connected PTSD.    

Although the Veteran's initial claim specified a skin disorder of the hands, the Board will consider the Veteran's symptoms and construe this claim as a claim of sevice connection for the skin disorder of the Veteran's forearms as well.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).
 
In resolving all reasonable doubt in favor of the Veteran, service connection for neurogenic dermatitis of the upper extremities is warranted.  



ORDER

Service connection for neurogenic dermatitis of the upper extremities is granted.  



____________________________________________
STEPHEN L. WILKINS  
Veterans Law Judge 
Board of Veterans' Appeals


Department of Veterans Affairs


